Grant, J.
{after stating the facts). Actual posses*425sion and occupancy of land constitute a notice to every subsequent purchaser and incumbrancer of the rights and title of such occupants. The record title stood in Baymond. Baymond parted with that title by deed to Brady, Jr. Brady, Jr., had for years exercised complete ownership over the property. The occupancy by tenants was as valid as occupancy by himself. Had the execution creditors made an inquiry of the parties in possession, they would have learned at once that Baymond had no interest whatever in the land, and that Brady, Jr., was their landlord. A grantee in possession of land has a title against all the world, whether his deed is recorded or not. Neither the execution .creditors nor the purchaser, Sloman, could obtain any better title by levy and sale than they could have obtained by purchase from Baymond. Had Baymond deeded to defendant this land, the occupancy of Brady, Jr., through his tenants, would have defeated his title. Sloman & Co. were put upon inquiry by this actual occupancy, and had they made such inquiry they could have proceeded with their levy upon the homestead, which was worth much more than the homestead exemption. This case is ruled by Corey v. Smalley, 106 Mich. 257, and authorities there cited.
The decree is affirmed, with costs.
Blair, C. J., and Montgomery, MoAlvay, and Brooke, JJ., concurred.